United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-2208MN
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District of
      v.                                * Minnesota.
                                        *
Malachi Andrews,                        *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: September 4, 1997
                                Filed: September 11, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       After Malachi Andrews was sentenced for drug-related charges, including using
a firearm during a drug offense, the Supreme Court decided Bailey v. United States,
116 S. Ct. 501 (1995). In light of Bailey, the district court vacated the sentence
originally imposed on the firearm conviction and imposed a revised sentence on
Andrews's drug conviction with an enhancement based on his possession of a firearm.
On appeal, Andrews contends the district court improperly resentenced him on his drug
conviction. Andrews's arguments, however, are foreclosed by our recent decision in
United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir. 1997). We thus affirm
Andrews's revised drug sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-